Citation Nr: 1629822	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-39 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post femoral neck fracture of the left hip.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously remanded by the Board in July 2014.  The agency of original jurisdiction (AOJ) has substantially complied with the remand.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2013.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's status post femoral neck fracture of the left hip is manifested by malunion of the femur with moderate hip disability.


CONCLUSION OF LAW

The criteria for a rating of 20 percent and no higher for Veteran's status post femoral neck fracture of the left hip have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5255 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A February 2008 VA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the December 2014 examination report indicated that the Veteran had been seen by a civilian provider for an "MAR" as well as an intra-articular injection on August 19, 2013, the Board believes that it is more likely that the examiner was referring the May 2010 treatment note of an MRI with intra-articular contrast that was received by the Board on August 19, 2013.  Therefore, the Veteran's relevant private treatment records have been associated with the claims file.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

Relevant VA examinations were conducted in March 2008 and December 2014.  The record does not reflect that these examinations were inadequate for purposes of evaluating the severity of the Veteran's disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder or obtained a history from the Veteran and conducted an appropriate examination of the Veteran, which provided the information necessary to rate the Veteran's claim under the rating criteria.  While the Board recognizes that the December 2014 examiner was unable to express functional impairment during flare-ups or after periods of repetitive use without resorting to speculation, as will be discussed further below, the record contains as accurate an approximation of the Veteran's flare-ups as is reasonably feasible for VA to obtain.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disability, and the Veteran, through his testimony and that of his representative, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Veteran's left hip disability has been assigned a rating of ten percent for painful motion of a major joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  The rating schedule also allows for ratings specific to the Veteran's hip disability.  Specifically, a rating of 10 percent is available when extension is limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.  Flexion limited to 45 degrees merits a rating of 10 percent, while flexion limited to 30 degrees merits a rating of 20 percent, flexion limited to 20 degrees warrants a rating of 30 percent, and flexion limited to 10 degrees results in a rating of 40 percent.  38 C.F.R. § 4.71a, DC 5252.  Under DC 5253, a 10 percent rating is available for limitation of rotation such that the Veteran cannot toe-out more than 15 degrees with the affected leg or limitation of adduction such that the Veteran cannot cross his or her legs, and a 20 percent rating is merited when abduction is limited such that motion is lost beyond 10 degrees.  DC 5255 relates to impairment of the femur.  Malunion of the femur with slight knee or hip disability merits a 10 percent rating.  Malunion with a moderate knee or hip disability warrants a 20 percent rating, while malunion of the femur with marked knee or hip disability merits a 30 percent rating.  Fracture of the surgical neck of the femur with a false joint merits a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur with nonunion but without loose motion, and with weight bearing preserved with the aid of a brace, results in a 60 percent rating, while fracture of the shaft or anatomical neck with nonunion and loose motion (spiral or oblique fracture) merits an 80 percent rating.  38 C.F.R. § 4.71a, DC 5255.  

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As the record does not reflect that the Veteran suffers from ankylosis or flail joint of the hip, DC 5250 and 5254 are not applicable.  

Facts and Analysis

A VA examination was conducted in March 2008.  The Veteran reported weakness, giving-way sensations, lack of endurance, and pain in her left hip area.  The pain gets worse five or six times per day after exertion and lasts for one to two hours.  The pain does not radiate.  It is aggravated by physical activity and relieved by rest and medication.  The Veteran stated that when the pain comes she tries to prop up her leg or sit down for a while until the medication takes effect.  She is able to take a rest at work because of her position as a team leader.  The Veteran demonstrated weakness and guarding of movement when she walked, and her gait was mildly antalgic in favor of her left leg.  Her range of motion of the left hip joint was reduced with flexion limited to 100 degrees, extension limited to 20 degrees, adduction limited to 20 degrees, and abduction limited to 30 degrees.  External rotation was 60 degrees while internal rotation was 40 degrees.  She had pain at the end of the range of motion for all the movements.  There was no additional reduction with repeated movements of her hip joint.  X-rays were negative.  

A March 2009 x-ray of the left femur showed no fracture or focal lesion.  The impression was no acute osseous abnormality of the left femur.  

Private treatment records from April 2010 indicated that the Veteran's pain was constant and severe, and awakened her nightly.  Pain was increased with activity such as walking and standing, and decreased with rest.  Terminal flexion of the left hip was at 75 degrees.  Internal rotation at maximal flexion was 15 degrees, and at zero degrees it was 20 degrees in neutral and 10 degrees in abduction.  A May 2010 private MRI resulted in a finding of anterosuperior labral irregularity and blunting, which likely represented a focal area of detachment as opposed to cartilaginous undercutting.  The MRI also found prominent bony protuberance at the lateral femoral head neck junction with mild subchondral irregularity, which can be seen with femoroacetabular impingement.  The private MRI also found acetabular roof chondromalacia.  

The Veteran's hearing testimony indicated that she experiences pain when she walks or stands for a long period of time, meaning 2-3 hours.  She also stated that she has difficulty standing on her tiptoes, and her hip is aggravated by sitting and standing.  She reported that she will wake up from the pain if she rolls over while sleeping at night.  She also testified that she constantly took medicine throughout the day to help her cope with the pain.  

A second VA examination was conducted in December 2014.  This examination report indicated constant pain with weakness, stiffness, and lack of endurance.  The pain worsens with weather changes, early in the morning, and increased walking or other impact activity.  Pain is helped by over the counter medications, rest or elevation, heat, and prescription cream.  The Veteran reported flare-ups such that she is unable to lift her leg up very high or move it back and forth as much.  Her range was 110 degrees flexion, 20 degrees extension, 30 degrees abduction, and 20 degrees adduction.  Adduction was not so limited that she could not cross her legs.  External rotation was 40 and internal rotation was 20.  There was no additional limitation of motion after repetitive motion.  The examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or during flare-ups because the examination was not performed after repeated use over a time or during a flare-up.  The Veteran stated that her flare-ups occur 4-5 times per week and last for 12-14 hours.  The severity of the flare-ups was moderate and slowed her down.  The impact of her hip disability on her work was that she needed to sit down and rest, and to take medication.  Her hip prevented her from running, playing basketball, working on machines in gym, using a treadmill, and doing yard chores.  

The May 2010 MRI finding of prominent bony protuberance at the lateral femoral head neck junction with mild subchondral irregularity is indicative of malunion of the femur, which implicates DC 5255.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that this malunion of the femur results in moderate hip disability, warranting a 20 percent rating.  Such a conclusion is supported by the record in that the Veteran's hip pain has resulted in an antalgic gait on the left side.  Additionally, the December 2014 examination indicated that the Veteran's flare-ups were moderate in severity.  However, there is no indication that the Veteran's hip disability is marked.  The Veteran's range of motion is not so limited as to rise to even a compensable level, and x-rays, as opposed to MRI findings, are unremarkable.  In light of this, the Veteran's pain, weakness, and stiffness, even as worsened during flare-ups, do not rise to the level of a marked hip disability meriting a rating of 30 percent.  

The record does not support a rating in excess of 20 percent based upon flexion.  
The Board recognizes that the record does not contain range of motion measurements during a flare-up or after repeated use over time, and that the examiner was unable to provide such measurements without resorting to speculation.  Although the examiner was unable to describe any limitation of motion due to flare-ups or after repetitive use over time without directly observing the Veteran's function under such conditions, the record does contain measurements obtained on three different occasions, including the April 2010 measurements that indicated additional limitation in that flexion was limited to 75 degrees.  These findings are the closest approximation available of the sort of additional limitation that would be present after repetitive use over time or during a flare-up, and it is far from the limitation to 45 degrees that would be required for a compensable rating under DC 5252, much less the limitation to 20 degrees necessary for a rating of 30 percent.  Therefore, a rating in excess of 20 percent is not warranted under DC 5255 or DC 5252.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disabilities are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's hip pain, weakness, and fatigability, and its subsequent limitation of movement and use is contemplated by the rating schedule under 38 C.F.R. §§ 4.59 and 4.71a.  Therefore, the Veteran's disability symptoms are adequately contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is fully employed.  Thus, the matter of entitlement to a TDIU is not raised by the record.  

ORDER

Entitlement to a rating of 20 percent, and no higher, for status post femoral neck fracture of the left hip is granted.  


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


